 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          XOCHI QUETZAL HAENA FLORES,                       CASE NO. C19-438 MJP

11                                  Plaintiff,                ORDER DISMISSING CASE WITH
                                                              PREJUDICE
12                  v.

13          MARIKO K DOERNER,

14                                  Defendant.

15

16          Before the Court is a pro se complaint filed by Plaintiff, Xochi Quetzal, Haena Flores.

17   Dkt. No. 5. The court must dismiss the complaint if it is (1) frivolous or malicious; (2) fails to

18   state a claim on which relief may be granted; or (3) seeks monetary relief against a defendant

19   who is immune from such relief. 28 U.S.C. § 1915(e)(2); see Barren v. Harrington, 152 F.3d

20   1193, 1194 (9th Cir., 1998). The complaint here alleges:

21          Defendant, as Guardian Ad Litem, was supposed to file a report in case
            15030006t87-1 by 03/02/2017. Defendant has not yet filed any report.
22

23

24


     ORDER DISMISSING CASE WITH PREJUDICE - 1
 1   Dkt. No. 5 at 5. Plaintiff also alleges that Defendant should be investigated for “human

 2   trafficking,” and has violated the due process clause of the Fifth and Fourteenth Amendments as

 3   well as 42 U.S.C. § 1983. Id. Plaintiff seeks $100,000 in damages. Id.

 4          It is the finding of this Court that the complaint fails to state a claim upon which relief

 5   can be granted, and further that the defects cannot be cured through amendment; thus, dismissal

 6   should be with prejudice.

 7          Guardians ad litem (“GAL”) enjoy “quasi-judicial immunity” from liability. A long line

 8   of cases in the forum state have applied this form of immunity to GALs who act “as an arm of

 9   the court” (Barr v. Day, 124 Wn.2d 318, 322 (1994)) and within the scope of their statutory

10   duties. West v. Osborne, 108 Wn.App. 764, 733 (2001). Additionally, Washington statutes

11   specifically state that a GAL “shall be deemed an officer of the court for the purpose of

12   immunity from civil liability.” RCW 13.34.105(2).

13          Because the defendant is a GAL and immune from liability for acts in the performance of

14   her statutory duties, the Court orders Plaintiff’s complaint DISMISSED with prejudice.

15

16          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

17          Dated April 3, 2019.



                                                           A
18

19
                                                           Marsha J. Pechman
20                                                         United States Senior District Judge

21

22

23

24


     ORDER DISMISSING CASE WITH PREJUDICE - 2
